

115 HR 385 IH: To amend the Expedited Funds Availability Act to clarify the application of that Act to American Samoa and the Northern Mariana Islands.
U.S. House of Representatives
2017-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 385IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2017Mrs. Radewagen (for herself and Mr. Sablan) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Expedited Funds Availability Act to clarify the application of that Act to American
			 Samoa and the Northern Mariana Islands.
	
		1.Application of the Expedited Funds Availability Act
 (a)In generalThe Expedited Funds Availability Act (12 U.S.C. 4001 et seq.) is amended— (1)in section 602(20) (12 U.S.C. 4001(20)) by inserting , located in the United States, after ATM;
 (2)in section 602(21) (12 U.S.C. 4001(21)) by inserting American Samoa, the Commonwealth of the Northern Mariana Islands, after Puerto Rico,; (3)in section 602(23) (12 U.S.C. 4001(23)) by inserting American Samoa, the Commonwealth of the Northern Mariana Islands, after Puerto Rico,; and
 (4)in section 603(d)(2)(A) (12 U.S.C. 4002(d)(2)(A)), by inserting American Samoa, the Commonwealth of the Northern Mariana Islands, after Puerto Rico,. (b)Effective dateThe amendments made by this Act shall take effect as if enacted on January 1, 2017.
			